                         Case 4:12-cr-00037-SWW Document 100 Filed 06/09/21 Page 1 of 3
PROB 12C•
EQ,'.j' R ( 12/2011'1

                                               United States District Court

                                                             for the

                                                  Eastern District of Arkansas
                                                                                                                 DEPCLERK
                                                SUPERSEDING PETITION
                                    (Replacing previously filed petition, Docket Entry 89)

  Name of Offender:            Reginald Lamont Tayborn                      Case Number:     4:12CR00037-001 SWW
  Name of Sentencing Judicial Officer:            Honorable Susan Webber Wright
                                                  United States District Judge
  Original Offense:            Attempted Bank Robbery
  Date of Sentence:            September 25, 2013
  Original Sentence:           151 months Bureau of Prisons followed by 36 months supervised release
  Type of                                                  Date Supervision Commenced:     February 8, 2021
  Supervision:           Supervised Release                Date Supervision Expires:       February 7, 2024
  U.S. Probation                              Asst. U.S.                          Defense
  Officer: Hannah Mackey                      Attorney:    Michael Gordon         Attorney:    To be appointed


                                                 PETITIONING THE COURT

                 To Issue a Sealed Warrant Pending Execution (cc: U.S. Probation and U.S. Marshal only)
~                The Petition (Docket Entry 89) is denied as moot and superseded by this Petition
•                To Issue a Summons
•                Other

The probation officer believes that the offender has violated the following condition(s) of supervision:

   Violation              Condition
   Number                and Number      Nature of Noncompliance
            1           Mandatory (1)    The defendant shall not commit another federal, state, or local crime. .
                                         On April 28, 2021, Mr. Tayborn violated this condition of supervised release
                                         when he struck a woman in the face several times before stealing her car, as
                                         documented by the Affidavit for Warrant of Arrest by the Arkansas State
                                         Police, for Robbery (Class B felony), Theft of Property (Class C Felony), and
                                         3rd Degree Battery (Class A misdemeanor). The charges are pending in Pulaski
                                         County District Court, case number PCS-21-1879.

            2           Standard (2)     The defendant shall report to the probation officer in a manner and
                                         frequency directed by the court or probation officer.
                                         On April 28, 2021, the U.S. Probation Office received information from the
                Case 4:12-cr-00037-SWW Document 100 Filed 06/09/21 Page 2 of 3
                                                       -2-                                   Superseding Petition


Name of Offender: Reginald Lamont Tayborn                                      Case Number: 4:12CR00037-001


                                  Arkansas State Police that Mr. Tayborn is a suspect in a carjacking and assault
                                  that occurred in Little Rock, Arkansas. The probation office attempted to
                                  contact Mr. Tayborn but were unable to do so as his phone was off. Mr.
                                  Tayborn's mother, Ms. Deborah Thompson, was contacted and agreed to advise
                                  Mr. Tayborn to report to the probation office on April 29, 2021, at 8:00 a.m. as
                                  directed by the probation officer. Mr. Tayborn failed to report as directed. The
                                  probation office confirmed with Ms. Thompson that she advised Mr. Tayborn to
                                  report to the probation office and Ms. Thompson further advised she had no
                                  knowledge of Mr. Tayborn's whereabouts. On April 30, 2021, Mr. Tayborn's
                                  mother confirmed she saw Mr. Tayborn and again,
                                  advised Mr. Tayborn that the probation officer was trying to contact him, but
                                  she did not know where Mr. Tayborn was staying.

                                  Mr. Tayborn's whereabouts were unknown until he called the probation office
                                  on May 3, 2021, and reported to the probation office as instructed.



I declare under penalty of perjury that the                    The U.S. Attorney's Office submits this petition
foregoing is true and correct.                                 to be filed with Crim· ·  ock~!j, as a motion.
                                                                                           .,,,,,..,,.p"·



 U.S. Probation Officer                                          Assistant U.S. Attorney

 Executed on    May 5, 2021                                     Executed on _ _       -11-f-"3_l_.{__,.~~-----
                                                                                   >'_·




Approved by:




 Supervising U.S. Probation Officer
                 Case 4:12-cr-00037-SWW Document 100 Filed 06/09/21 Page 3 of 3
' Pro'b °12€
   .:.:_{
                                                    -3-                               Superseding Petition


 Name of Offender: Reginald Lamont Taybom                                 Case Number: 4:12CR00037-001



 THE COURT ORDERS:
 D    To Issue a Sealed Warrant Pending Execution (cc: U.S. Probation and U.S. Marshal only)
~:    The Petition (Docket Entry 89) is denied as moot and superseded by this Petition
 D    To Issue a Summons
 •    No Action
 D    Other




                                 n                          Date
  United States District Judge
